PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Manni, Jeffrey, G.
Application No. 16/655,218
Filed: 16 Oct 2019
For: Nonlinear optical devices with zig-zag beam paths

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed February 1, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to timely submit a reply to the Notice to File Missing Parts of Nonprovisional Application (“Notice”), mailed November 1, 2019, which set a two month extendable period for applicant to submit a surcharge for the late filing of an inventor’s oath/declaration.  Accordingly, the above-identified application became abandoned on January 3, 2020. A Notice of Abandonment was mailed on July 2, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $80 surcharge and an executed inventor’s declaration;  (2) the petition fee of  $1050 ; and (3) a statement of the unintentional nature of the delay in responding to the Notice of November 1, 2019. All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

After the mailing of this decision, the application will be referred to the Office of Patent Application Processing for further pre-examination processing.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET